Citation Nr: 1219674	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982 and from March 1986 to November 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In January 2010, the Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded the claim for additional development, including a VA examination.  
 
The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2007.  He submitted medical evidence in support of his claim at his hearing.  He included a waiver of consideration of this evidence.  

In the Board's January 2010 remand, it was noted that there were documents in the claims file suggesting the Veteran has a claim for unreimbursed medical expenses pending with the Veterans Health Administration.  The Board then referred the issue for appropriate action.  In a July 2011 statement, the Veteran asserted that his appeal for medical expenses should be canceled and closed.  As such, to the extent that an appeal was pending at any level, it is considered to have been withdrawn. 
 

FINDINGS OF FACT

1.  The competent evidence makes it less likely than not that the Veteran's currently diagnosed bilateral hearing loss either began during, or was otherwise caused by, his military service, to include any noise exposure therein.

2.  The competent evidence is against the conclusion that the Veteran's currently diagnosed tinnitus either began during or was otherwise caused by his military service, to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran is currently seeking service connection for bilateral hearing loss and for tinnitus.  He served on active military duty from January 1980 to December 1982 and from March 1986 to November 1991.  During service, the Veteran worked as a tracked vehicle mechanic during his first period of service and then as a tank mechanic during his second period of service.  He initially submitted a claim for service connection for bilateral hearing loss in August 1992, which was denied.  The Veteran eventually filed a claim to reopen and his claim was reopened by the Board in January 2010.  The Veteran also added a claim for service connection for tinnitus when he filed to reopen in March 2005.  

In May 2007, the Veteran testified at a hearing before the Board, asserting that while in service he was exposed to tank and truck engine noise, as well as being around tanks and howitzers when they were firing down range.  He asserted that in 1996 he was told he had hearing loss, but he suggested that it might have been earlier. 

The Board acknowledges the fact that the Veteran was exposed to loud noise in service, as his testimony on that matter is found to be credible and supported by the MOS listed on his DD-214.  38 U.S.C.A. § 1154(a).  However, neither exposure to noise in the military, nor a currently diagnosed disability, alone is grounds for service connection.  Rather, the military noise exposure must cause the hearing loss and/or tinnitus.  This connection can be established by either medical opinion of record or by credible evidence that establishes continuity of symptomatology.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

Service treatment records contain the results of a number of in-service audiological tests, the results will be described below, with pure tone thresholds recorded in decibels.  

At his enlistment physical in December 1979, testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
20
LEFT
5
15
0
0
5
  
The Veteran denied having ever experienced hearing loss on his medical history survey completed in conjunction with his enlistment physical.

In September 1980, testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
5
15
LEFT
40
20
5
5
10

In May 1981, testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
15
LEFT
25
20
5
5
5





In November 1981, testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
15
LEFT
35
20
10
10
5

The Veteran reenlisted in March 1986, and on his examination to reenlist in January 1986, he denied having ever experienced any ear trouble or loss of hearing and he was assigned an H1 profile.  Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
0
0
0
5

In January 1987, audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Audiometric testing in February 1988 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
30
5
0
10
0

Audiometric testing in April 1989 showed, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
10
5
0
0
10

It was noted that the Veteran was routinely exposed to hazardous noise, but he was nevertheless given a H1 profile as normal hearing was shown on testing.  

At separation in June 1991, that is following the Veteran's Persian Gulf deployment, he specifically denied having experienced any hearing loss on a medical history survey completed in conjunction with his separation physical; and his separation physical found his ears to be normal.  Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
15
LEFT
15
10
5
5
0

The Veteran was once again given a H1 profile.

In August 1992, the Veteran submitted a copy of his June 1991 physical examination, asserting that it showed that he had failed his hearing test.  However, as noted, for the purposes of applying VA laws, this test did not actually show hearing loss as the Veteran contended.  Simply put, the auditory threshold was not 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz; and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz were not 26 decibels or greater.  See 38 C.F.R. § 3.385.  Speech recognition was not tested.  Not only was a hearing loss disability not shown, but the Veteran had normal hearing at discharge.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  
  
At his hearing, the Veteran alleged that while in Desert Storm he did seek treatment on one occasion because his ears were ringing.  Unfortunately, while numerous service treatment records are of record from the Veteran's second period of active duty, there is no record that he ever complained of ringing ears.  In fact, there is no record that any ear complaints were registered at all, and whenever given the opportunity, the Veteran denied having ever experienced hearing loss.

In December 1991, a month after service, the Veteran filed for service connection for three disabilities, but neither tinnitus nor hearing loss was among the claimed disabilities.  The Veteran did eventually file for service connection for hearing loss, but he failed to report to the VA audiology examination that was scheduled in January 1993.  He did report for a VA orthopedic examination that same month, but it did not address either hearing loss or tinnitus.  

Thousands of pages of VA treatment records dated from December 1991 to 2011 have been associated with the Veteran's claims file, as have private records from several sources.  However, the vast majority of the evidence, to include the VA and private records, is not relevant to either hearing loss or tinnitus claims.  In fact, the first mention of hearing loss in the treatment records is from a May 2005 VA outpatient entry where the Veteran was given an audiology consult at which time he gave a history of noise exposure due to the heavy vehicles that he worked on during service.  He also gave a history of noise exposure due to tank and howitzer fire as well as exposure to acoustic trauma from small arms fire.  

The Veteran was afforded a VA audiology examination in October 2005.  The results of his audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
30
LEFT
25
30
30
25
25

The Veteran also had speech recognition scores of 96 percent for each ear.  As such, the audiogram did establish a level of hearing loss per Hensley, but his hearing acuity was not so impaired as to meet the definition of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner acknowledged the Veteran's occupational noise exposure in service, as well as the results of several in-service audiograms, but because she was unable to locate the Veteran's separation physical examination and the results of the audiogram done in June 1991, the examiner stated that she could not provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  

A VA audiogram report dated in November 2006 showed worsening hearing from what had been shown in October 2005.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
45
50
LEFT
60
55
50
60
65

Subsequent hearing tests have continued to show bilateral hearing loss for VA purposes, and the Veteran was issued VA hearing aids in October 2006.

The Veteran was provided with a VA examination in April 2011.  The examiner reviewed the Veteran's extensive claims file, noting his military noise exposure.  When asked about his tinnitus, the Veteran asserted that it began while he was in service, but he could not indicate when it actually began.  Audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
35
45
LEFT
30
40
40
30
40
 
Speech recognition was 94 percent in each ear.  The examiner diagnosed the Veteran with bilateral hearing loss and with tinnitus, but concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service.  The examiner explained that the first audiogram was normal and that the June 1991 audiogram at separation was normal with the exception of mild hearing loss in his left ear at 6000 Hz.  She noted that there was no mention of tinnitus in the Veteran's service treatment records and she could not find any evidence of worsening in the Veteran's hearing acuity between 1979 and 1991.  As such, she found no way to link the Veteran's diagnosed tinnitus to his military noise exposure.  She also found that there was no way to show a noise induced hearing loss. 

With regard to the Veteran's hearing loss claim, the evidence confirms that he does currently have a hearing loss disability.  However, the weight of the evidence is against a finding that such hearing loss either began during or was otherwise caused by the Veteran's military service, to include any military noise exposure therein.  The Board acknowledges the fact that the Veteran was exposed to loud noise in service, as his testimony on that matter is found to be credible and supported by the MOS listed on his DD-214.  38 U.S.C.A. § 1154(a).  However, exposure to loud noise is not considered to be a disability in and of itself.  Rather, such exposure must cause a hearing disability.  Here, the audiometric testing that was conducted at enlistment in 1979 and at separation in 1991 did not show any significant change in the Veteran's hearing acuity.  It is undisputed that the Veteran eventually developed a hearing loss disability, but the first showing of hearing loss in either ear did not appear until approximately 2005, more than a decade after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  This is relevant, as the Veteran worked as a truck driver following service, driving a tractor trailer, and he acknowledged hunting as well.  As such, he did have post-service noise exposure for a number of years prior to ever demonstrating hearing loss.

Additionally, as no hearing loss was shown at separation or to a level of 10 percent within a year of service, service connection requires competent evidence to link the hearing loss which had its onset after service to the Veteran's military service.

It is noted that the VA examiner in 2005 found that she was unable to render an opinion as to the etiology of the Veteran's bilateral hearing loss without speculation.  However, the examiner was unable to locate the Veteran's separation physical from June 1991 (which was actually of record at that time), which is relevant as audiometric testing at that examination showed normal hearing in both ears, that was largely unchanged from his hearing acuity in 1979 when he initially enlisted.  The Board subsequently remanded the Veteran's claim to obtain a VA examination, but the examiner in April 2011 concluded that the evidence did not show a noise induced hearing loss, and moreover there was no showing of any worsening of the Veteran's hearing acuity between 1979 and 1991.  As such, the medical evidence of record does not support the Veteran's hearing loss claim.

The Board has reviewed the Veteran's statements, and notes that lay testimony is considered competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To this end, the Veteran is considered competent to describe his perceived hearing acuity.  That being said, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while he disagrees with the conclusion that his bilateral hearing loss neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medically qualified) to address the etiology of his hearing loss.  As such, his opinion is insufficient to provide the requisite nexus between his bilateral hearing loss and his military service.  Moreover, to the extent that the Veteran asserts that he had hearing loss at separation, such an assertion is expressly refuted by the audiometric testing that was conducted at that time which found normal hearing.

As such, the preponderance of evidence is against the Veteran's claim for service connection for hearing loss and his claim is denied. 
  
With regard to the claim for tinnitus, the Veteran's claim also fails.  As noted, a lay person, such as the Veteran, is competent to provide evidence of which he has personal knowledge that come through the use of his senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has on several occasions suggested that the ringing in his ears began in service, and he actually testified that he sought treatment for ringing ears while in service.  However, while the Veteran is considered competent to make such a statement, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
  
After considering the entirety of the record, the Board concludes that the Veteran's statements are not sufficiently credible to support a grant of service connection.  The Veteran has on a number of occasions (such as at his Board hearing and at his VA examinations) asserted that his tinnitus began in service, but he has never been able to recall when exactly he first noticed it, or provide any details that might add substance to his assertion.  He also testified that he had sought treatment in service for ringing in his ears, but no record of any such treatment was found in the Veteran's service treatment records or submitted by the Veteran.
  
The Veteran did complete a medical history survey in conjunction with his separation physical on which he reported ear/nose/throat trouble; but he clarified that this was only in reference to his nose.  Thus, he effectively denied having then or having ever had any ear problems.  Moreover, the Veteran's ears were found to be normal on his separation physical.  While the Veteran now asserts that his tinnitus began during service in conjunction with a claim for benefits, the Board finds it extremely probative that at separation, when he was carefully reviewing a medical history survey (as evidenced by the fact that he did report nose problems on the survey), he specifically denied any ear problems, as this denial flies in the face of the Veteran's current contention that he had experienced ringing in his ears during service that was of sufficient severity as to warrant seeking medical attention.  The Board gives significant weight to this denial as it was given contemporaneously with the Veteran's separation from service, and not years later in conjunction with a claim for VA disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).    

The Veteran filed a VA claim in the month following separation from service, but service connection was not sought for tinnitus at that time (and it is noted that no claim was filed for ringing ears).  This too weighs against the conclusion that the Veteran had been experiencing constant ringing since service.  The Veteran also did not include any such claim for tinnitus when he first sought service connection for bilateral hearing loss in 1993.  In fact, the Veteran did not file for tinnitus until 2005, more than a decade after he separated from service, which is a factor that weighs against the Veteran's claim as he clearly sought considerable medical treatment before that time without complaining about ringing ears, and he even filed VA claims without including tinnitus or even ringing ears.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  
 
It is also noted that the Veteran has been found to have memory problems on a number of occasions during the course of his appeal.  For example, in a March 2007 VA psychiatry treatment record the Veteran's memory was noted to be only fair, and it was noted that he was confabulating a story at that time about a previous day.  In July 2007, the Veteran was actually diagnosed with memory loss by a neurologist at VA.  In a February 2009 VA treatment record, the Veteran was noted to have memory loss.  

These numerous factors, while perhaps individually insufficient to discredit the Veteran's testimony, work together to sufficiently undermine the credibility of his statements that his statements alone cannot support the grant of service connection.

The Board did remand the Veteran's claim to obtain a medical opinion regarding the etiology of his tinnitus, but the examiner concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service.  This opinion was supported by a medically sound rationale and has not been refuted by any competent and credible evidence, as such it is entitled to great weight, and serves as compelling evidence against the Veteran's claim.

Therefore, the competent evidence is against a finding of service connection, and the Veteran's claim for service connection for tinnitus is accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thousands of pages of VA treatment records have been obtained, as have private treatment records and service treatment records.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  While the examiner did not provide an opinion for his hearing loss claim using the specific words "at least as likely as not" or "less likely than not", she did convey that she was not of the opinion that the Veteran's current hearing loss disability was caused by noise exposure during service.  

To this end, the Board notes that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, the examiner provided the Board with the critical information that was necessary to evaluate the Veteran's claim.  As such, the Board is satisfied that the RO at the very least substantially complied with the Boards remand instructions, and an additional remand is not necessary.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 





[Continued on next page]

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


